Citation Nr: 1105923	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected chronic conjunctivitis.

2.  Entitlement to an increased (compensable) rating for service-
connected bilateral recurrent pterygium.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to April 
1946 and June 1952 to May 1955, during World War II, the Korean 
Conflict, and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), which denied an increased rating in excess of 10 
percent disabling for service-connected chronic conjunctivitis 
and an increased (compensable) rating for service-connected 
bilateral recurrent pterygium.  The Veteran disagreed with such 
denials and subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a 
member of the Board in Washington, D.C., and was notified that a 
hearing would be scheduled.  See June 2010 Board Hearing 
Notification Letter; see also April 2009 "Appeal to the Board of 
Veterans Appeals," VA Form 9.  The Veteran subsequently withdrew 
his hearing request.  See September 2010 Hand-Written Letter from 
the Veteran; November 2010 Memorandum from the Veteran's 
Representative.  No further requests for hearings are of record.  
As such, the Board finds that the Veteran's hearing request is 
withdrawn. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased (compensable) rating for 
service-connected bilateral recurrent pterygium is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's chronic conjunctivitis has been assigned a 10 
percent rating, the maximum schedular rating available under 
Diagnostic Code 6018.  Further, the evidence does not show a 
current conjunctivitis disability, to include chronic 
trachomatous conjunctivitis.

2.  The evidence does not show that the Veteran's service-
connected chronic conjunctivitis disability is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.     


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
disabling for service-connected chronic conjunctivitis are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.84a, Diagnostic Code 6018 (2008); Francisco v. Brown, 7 
Vet. App. 55 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased 
rating claim was satisfied by a February 2008 letter.  This 
letter fully addressed all three notice elements; informed the 
Veteran of what evidence was required to substantiate his claim; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  A February 2008 attachment to the notice letter also 
informed the Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in accordance 
with Dingess/Hartman, 19 Vet. App. 473.  

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  
Regardless, the AMC/RO provided such notice although not required 
to do so in a February 2009 VCAA notice letter.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, and statements submitted by or on behalf of the 
Veteran.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated March 2008 
regarding the Veteran's service-connected conjunctivitis 
disability.  The VA examination report obtained is thorough and 
contains sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Further, as noted, 
the Veteran requested a hearing before a member of the Board in 
Washington, D.C., and was notified that a hearing would be 
scheduled.  See June 2010 Board Hearing Notification Letter; see 
also April 2009 "Appeal to the Board of Veterans Appeals," VA 
Form 9.  The Veteran subsequently withdrew his hearing request.  
See September 2010 Hand-Written Letter from the Veteran; November 
2010 Memorandum from the Veteran's Representative.  No further 
requests for hearings are of record.  As such, the Board finds 
that the Veteran's hearing request is withdrawn.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for chronic conjunctivitis.



Merits of the Increased Rating Claim for Chronic 
Conjunctivitis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In this case, as an initial matter, the Board notes that the 
regulations pertaining to rating eye disabilities was revised 
effective December 10, 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 
2008) (codified at 38 C.F.R. § 4.79).  This new rating criteria 
is effective December 10, 2008, and applies to "all applications 
for benefits received by VA on or after December 10, 2008."  Id. 
at 66,544.  In the present case, the Veteran's claim for an 
increased rating for his bilateral eye disorders was received by 
VA in December 2007; as such, the regulatory change is not 
applicable.

Conjunctivitis is rated pursuant to the criteria found in 
Diagnostic Code 6018.  38 C.F.R. § 4.84a (2008).  Under those 
criteria, a rating of 10 percent is warranted where the evidence 
shows chronic conjunctivitis that is active with objective 
symptoms.  Healed chronic conjunctivitis is to be rated based on 
residuals, and if no residuals are present, it is rated 
noncompensable.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).

Evidence relevant to the severity of the Veteran's conjunctivitis 
disability includes a March 2008 VA Eye Examination Report, which 
reveals that an assessment of no conjunctivitis present, and upon 
physical examination conjunctivae were clear.  The examiner noted 
loss of vision, but opined that "loss of vision is caused by or 
a result of the senile cataracts."  The Veteran also sought 
treatment for his conjunctivitis at the VA Outpatient Clinic in 
Ponce.  Various eye examinations revealed that conjunctivae were 
clear and noted diagnoses of mild chronic-type, non-specific 
conjunctiva; senile cataracts; refractive error; and ocular 
hypertension with glaucoma suspect.  See March 10, 2008 Eye Note; 
May 14, 2008 Optometry Note; September 23, 2008 Eye Note.    

The Board notes that under Diagnostic Code 6018, a 10 percent 
rating is the maximum schedular rating possible.  Further, 
although Diagnostic Code 6017 applies to the rating of chronic 
conjunctivitis, such diagnostic code applies to chronic 
trachomatous conjunctivitis.  There is no evidence that the 
Veteran's conjunctivitis is of a trachoma type nature (bacterial 
infection of the conjunctiva and cornea).  In fact, 
conjunctivitis is not present conjunctivae were clear upon 
examination.  See March 2008 VA Eye Examination Report; March 10, 
2008 Eye Note; May 14, 2008 Optometry Note; September 23, 2008 
Eye Note.  There are no other diagnostic codes applicable for 
rating the Veteran's chronic conjunctivitis.  As there is no 
legal basis upon which to award a higher rating for chronic 
conjunctivitis, that aspect of his appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
chronic conjunctivitis disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected chronic 
conjunctivitis disability with the established criteria found in 
the rating schedule.  As discussed above, the Veteran's chronic 
conjunctivitis symptomatology is fully addressed by the 
respective rating criteria under which such disability is rated.  
There are no additional symptoms of his conjunctivitis disability 
that are not addressed by the rating schedule.  Therefore, the 
Board finds that rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his service-
connected disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, even if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  In this 
regard, significantly, there is no evidence that the Veteran's 
chronic conjunctivitis disability causes marked interference with 
employment or frequent periods of hospitalization.  Further, the 
evidence fails to show that the disability picture created by the 
chronic conjunctivitis is exceptional or unusual.  Consequently, 
the Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

Based on the discussion above, the preponderance of the evidence 
is against the 10 percent disabling for service-connected chronic 
conjunctivitis.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected chronic conjunctivitis is denied.


REMAND

The Veteran also seeks an increased (compensable) rating for 
service-connected bilateral recurrent pterygium.  Although the 
Board regrets the delay, based on review of the record, the Board 
finds that further development is necessary.  

Initially, the Board notes that the regulations pertaining to 
rating eye disabilities was revised effective December 10, 2008.  
73 Fed. Reg. 66,543-54 (Nov. 10, 2008) (codified at 38 C.F.R. 
§ 4.79).  This new rating criteria is effective December 10, 
2008, and applies to "all applications for benefits received by 
VA on or after December 10, 2008."  Id. at 66,544.  In the 
present case, the Veteran's claim for an increased rating for his 
bilateral eye disorders was received by VA in December 2007; as 
such, the regulatory change is not applicable.

Pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is 
to be rated for loss of vision, if any.  The severity of visual 
acuity loss is determined by applying the criteria set forth at 
38 C.F.R. § 4.84a.  Under these criteria, impairment of central 
visual acuity is evaluated from noncompensable to 100 percent 
based on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. A disability 
rating for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75. 

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen index 
for one eye and the vertical column appropriate to the Snellen 
index of the other eye.  38 C.F.R. § 4.83a.  A compensable 
disability rating of 10 percent is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.

Review of the record reveals that the Veteran was last afforded a 
VA examination for his service-connected bilateral pterygium 
disability in March 2008.  Review of the March 2008 VA Eye 
Examination Report indicates that the examiner diagnosed 
refractive error (hypermetropia, astigmatism, presbyopia), no 
conjunctivitis, no recurrent pterygium, bilateral senile 
cataracts, and glaucoma suspect.  Further, the examiner opined 
that the Veteran's "loss of vision is caused by or a result of 
the senile cataracts."  See March 2008 VA Eye Examination 
Report.  However, the examiner did not discuss whether the 
bilateral senile cataracts was related to the Veteran's service-
connected bilateral pterygium disability.  Thus, the March 2008 
examination is inadequate for rating purposes regarding the 
extent and severity of the Veteran's service-connected bilateral 
pterygium disability.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess the 
current severity of the Veteran's service-connected bilateral 
pterygium.  VA's duty to assist includes providing a thorough and 
comprehensive medical examination.  38 C.F.R. § 4.2 (2010); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, the Board finds that, upon examination, the VA 
examiner should distinguish between the current symptomatology of 
the service-connected bilateral pterygium disability from 
symptoms of any other nonservice-connected eye disability.  See 
38 C.F.R. §§ 4.14, 4.25(b) (2010); see also Mittleider v. West, 
11 Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such signs 
and symptoms be attributed to the service-connected condition).  

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claims on appeal.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his bilateral pterygium 
disability.  The Veteran should be allowed 
the opportunity to submit these records 
himself or to provide VA authorization to 
obtain any records so identified.  Any 
additional medical records so obtained 
should be associated with the Veteran's VA 
claims folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made. 

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA examination 
to determine the current nature and 
severity level of his service-connected 
bilateral pterygium disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

The examiner is specifically requested to 
describe all current symptomatology of the 
Veteran's service-connected bilateral 
pterygium disability.  The examiner should 
note the extent to which any impairment of 
visual acuity is attributable to the 
service-connected bilateral pterygium 
disability.  The examiner should also 
distinguish, to the extent possible, and 
fully describe any distinct symptomatology 
associated with the Veteran's bilateral 
pterygium with any nonservice-connected eye 
disability, to include diabetic retinopathy 
and retinal edema.  

The examiner should also review the March 
2008 VA Eye Examination Report, in which 
the  examiner diagnosed refractive error 
(hypermetropia, astigmatism, presbyopia), 
no conjunctivitis, no recurrent pterygium, 
bilateral senile cataracts, and glaucoma 
suspect; and opined that the Veteran's 
"loss of vision is caused by or a result 
of the senile cataracts."  After review 
of the March 2008 VA Eye Examination 
Report, the examiner should opine whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's senile cataracts is related to 
his service-connected bilateral pterygium 
disability. 

The examiner should also discuss the 
effects of the service-connected bilateral 
pterygium disability on the Veteran's 
employment and activities of daily living, 
if any.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail.   

3.  Upon completion of the above-requested 
development, the RO should readjudicate the 
Veteran's claim of entitlement to an 
increased (compensable) rating for service-
connected bilateral recurrent pterygium.  
All applicable laws and regulations should 
be considered, including Rice v. Shinseki, 
22 Vet. App. 447 (2009).    If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The appellant has the right to submit additional 


evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


